Case 7:20-cv-00482-TTC-RSB Document 16 Filed 09/24/20 Page 1 of 2 Pageid#: 103




                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                               ROANOKE DIVISION

                                                      )
 TYLER PULLING, et al.,                               )
                                                      )
                 Plaintiffs,                          )   Civil Action No. 7:20cv00482
                                                      )
                 v.                                   )   MEMORANDUM OPINION
                                                      )
 CHRISTOPHER ARMS, et al.,                            )   By: Hon. Thomas T. Cullen
                                                      )       United States District Judge
                 Defendants.                          )


         Plaintiff Justin Evans, proceeding pro se, filed a civil rights complaint1 pursuant to 42

 U.S.C. § 1983. On August 18, 2020, the Court directed Evans to submit—within 20 days from

 the date of the order—a statement of assets, an inmate account form, and a certified copy of

 his trust account statement for the six-month period immediately preceding the filing of the

 complaint, obtained from the appropriate prison official at each prison at which he is or was

 confined during that six-month period. (ECF No. 6.) The Court further advised Evans that a

 failure to comply would result in dismissal of his action without prejudice.

         More than 20 days have elapsed, and Evans has failed to comply with the described

 conditions. Accordingly, the Court will dismiss Evans’s action without prejudice. Evans may

 refile his claims in a separate action when he is prepared to comply with the noted conditions.




 1Evans was one of several plaintiffs who filed the action. This opinion and accompanying Order are directed
 only to Evans.
Case 7:20-cv-00482-TTC-RSB Document 16 Filed 09/24/20 Page 2 of 2 Pageid#: 104




       The clerk is directed to send a copy of this Memorandum Opinion and accompanying

 Order to Evans.

       ENTERED this 24th day of September, 2020.




                                        ________________________________
                                        HON. THOMAS T. CULLEN
                                        UNITED STATES DISTRICT JUDGE
